DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “O-NaYF4” and appears to be a typographical error and should recite “β-NaYF4” as described in [0008] of the specification and present claim 3 and 8. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “, further comprising a direct-write printing system for depositing the ink” but depends from claim 7 which recites “b. an ink printer”. Thus. It is not clear if the further claimed direct-system further defines the printer. For purposes of examination the two devices will be assumed to be the same device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman.
Regarding claim 1, Capobianco meets the claimed a system for printing patterns (Capobianco teaches “security inks” [0054])  onto a substrate comprising: a. a near infrared (NIR)-to-visible upconverting ink, wherein the ink comprises nanocrystals that host at least two lanthanide metals, (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) wherein the nanocrystals are capped with an organic ligand, ([0088] “capping ligand”) 
Examiner notes the further claimed and  b. wherein the ink is directly deposited onto the substrate in a predetermined pattern; c. wherein the predetermined pattern has little or no post-processing is considered the intended use of the claimed product, see MPEP § 2114. The product of Capobianco is capable of being deposited without post-processing and meets the claim.

Capobianco as modified does not teach and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer. 
Weisman teaches with a polymer (Weisman teaches a [0040] “polymer” such as PMMA, see [0073]) in a solvent capable of dissolving the polymer ([0042] “xylene”) and a cosolvent for controlling ink print quality (Weisman teaches a variety of solvents and “combinations thereof” [0042]) 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco as modified with the polymer in a solvent capable of dissolving the polymer, a cosolvent for controlling ink print quality, taught by Weisman because these ingredients and printer result in high quality deposition of nanoparticles or nanocrystals on paper to create anti-counterfeiting marking for high value items such as currency after the solvent evaporates (see Weisman [0017], [0053], [0056]).

Claim 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman, and further view of  Ju et al. (US 2009/0121189), hereinafter Ju.

Regarding claim 2, Capobianco as modified meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals.
(Ju teaches β -NaYF4  [0082]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use β -NaYF4 because such  nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).


Regarding claim 3, Capobianco as modified does not meet the claimed wherein the β-NaYF4 nanocrystals further comprise a mixture of nanocrystals selected from the group consisting of: Er and Yb-based nanocrystals; Tm and Yb-based nanocrystals; and Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).


(Weisman teaches [0073] polymethyl methacrylate “PMMA") polyimide, polyethylene, polyester, polycarbonate, acrylonitrile butadiene styrene, polyethylene terephthalate, polyvinyl butyral, polyvinylpyrrolidone, polyamide, and polyvinyl alcohol.

Regarding claim 5, Capobianco as modified does not explicitly teach wherein the polymer constitutes 0.1 to 15 wt % of the ink.
The courts have held Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the amount of PMMA taught by Weisman [0073], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the amount of PMMA for the purpose of improving ink flow ability.


Regarding claim 6, Capobianco as modified meets the claimed wherein the organic ligand comprises carboxylic acid. (Capobianco teaches fatty acid coordinating ligand is oleic acid, see [0015]. Examiner notes oleic acid has terminal carboxylic acid group). 
7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman, and further view of Ju et al. (US 2009/0121189), hereinafter Ju, Bourke et al. (US 2012/0064134), hereinafter Bourke, Nilsen et al. (US 2009/0027775), hereinafter Nilsen.

Regarding claim 7, Capobianco meets the claimed a system for generating a security pattern on a substrate without post-processing after printing, comprising: a. an upconverting ink for converting NIR excitation to shorter wavelength luminescence, wherein the upconverting ink comprises 0.1-15 wt % (Capobianco teaches "1 wt%” [0116]) Er based nanocrystals, (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) wherein the nanocrystals are capped with ligand, , ([0088] “capping ligand).

Examiner notes the further claimed is considered intended use, see MPEP 2114:
 d. wherein the security pattern is produced or stabilized without using post- processing, such as photo-masking photolithography, chemical development, or heat treatment; 
e. wherein an excitation power density is set corresponding to the coded color pattern for revealing the security pattern, wherein a change in the excitation power density results in a shift in hue of the coded color pattern; 
f. wherein the coded color pattern is exposed to NIR light at the set excitation power density to reveal the security pattern from the coded color pattern; wherein the coded color 
Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01. The solution of 1 wt% (Tm3+, Yb3+) nanocrystals in 99% toluene taught by Capobianco [0116] is substantially identical to the ink of 2 wt% (Tm3+, Yb3+) 90% toluene ink [0057] disclosed in the instant specification.  Therefore, the claimed “wherein the coded color pattern depends on the excitation power density” is presumed inherent for the ink of Capobianco as modified.
Capobianco as modified does not teach and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer. b. an ink printer for printing the upconverting ink onto the substrate in a coded color pattern in wherein the coded color pattern comprises primary and secondary colors. 

(Weisman teaches a [0040] “polymer” such as PMMA, see [0073]) in a solvent capable of dissolving the polymer ([0042] “xylene”) and a cosolvent for controlling ink print quality (Weisman teaches a variety of solvents and “combinations thereof” [0042]) b. an ink printer for printing the upconverting ink onto the substrate in a coded color pattern, ([0054] “inkjet printing”) in wherein the coded color pattern comprises primary and secondary colors.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco as modified with the polymer in a solvent capable of dissolving the polymer, a cosolvent for controlling ink print quality, taught by Weisman because these ingredients and printer result in high quality deposition of nanoparticles or nanocrystals on paper to create anti-counterfeiting marking for high value items such as currency after the solvent evaporates (see Weisman [0017], [0053], [0056]).
Capobianco as modified does not explicitly teach wherein the co-solvent constitutes 0.1 to 50 vol% of the solvent/
The courts have held Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the amount of co-solvent to solvent taught by Weisman [0042], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Capobianco does not meet the claimed Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).
Capobianco as modified above does not explicitly teach a secondary color, wherein the secondary colors are produced by controlling overlap of two or three of the primary colors.
Bourke teaches a secondary color wherein the secondary colors are produced by controlling overlap of two or three of the primary colors. (Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the ink of Bourke would exhibit a secondary color.) 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to make a pattern with the primary colored upconversion nanocrystals of Capobianco and the secondary colored upconversion nanocrystals taught by Bourke because multicolored patterns produce brighter structures when illuminated than single colored patterns, see [0162]. 

Nilsen teaches c.  coating the color coded pattern with a material to block one or more spectrums of light while passing NIR light. ([0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the light blocking coating of Nilsen to the security printing method of Capobianco as modified because in some security situations it is desirable to have the message hidden or disguised to visible light (see Nielsen [0002]). Examiner notes that the security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and therefore it would have been obvious to one of ordinary skill at the time of the invention to use a coating that blocks visible light while allowing infrared light to pass.

Regarding claim 8, Capobianco as modified meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals.
Ju meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals. (Ju teaches β -NaYF4  [0082]).


Regarding claim 9, Capobianco as modified meets the claimed, wherein the β-NaYF4 nanocrystals further comprise a mixture of nanocrystals selected from the group consisting of: Er and Yb-based nanocrystals; Tm and Yb-based nanocrystals; and Tm and Er-based nanocrystals. ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).

Regarding claim 10, Capobianco as modified meets the claimed, wherein the polymer comprises poly methl methacrylate (PMMA). (Weisman teaches a [0040] “polymer” such as PMMA, see [0073])

Regarding claim 11, Capobianco as modified meets the claimed further comprising a direct-write printing system for depositing the ink. (Weismann [0054] “inkjet printing”)

Regarding claim 12, Capobianco as modified meets the claimed, further comprising an electronic device to view, decode and/or interpret the pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 13, Capobianco as modified meets the claimed wherein the primary colors of the coded color pattern further comprises colors within the red-green-blue (RGB) color space. (Capobianco teaches using an ink made from a nanocrystal with blue luminescence [0052]-[0053]).

Regarding claim 14, Capobianco as modified meets the claimed wherein the ink further comprises: 0.1-15 wt % Er and Yb-based nanocrystals; and 0.1-15 wt % Tm and Yb-based nanocrystals. (Capobianco teaches "1 wt%” [0116] and Ju teaches [0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).  

Regarding claim 15, Capobianco as modified meets the claimed a system for generating security patterns on a substrate without post-processing after printing, (Capobianco teaches “security inks” [0054])  comprising: a. an upconverting ink having at least 0.1-15 wt % (Capobianco teaches "1 wt%” [0116])  …Er-based nanocrystals  (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) capped with a ligand, , ([0088] “capping ligand”) and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer and a co-solvent for controlling ink print quality, wherein the co-solvent constitutes 0.1 to 50 vol% of the solvent, wherein the upconverting ink converts NIR excitation to shorter wavelength luminescence and; 


Examiner notes the further claimed is considered intended use, see MPEP 2114:
d. wherein the security pattern is produced or stabilized without using post- processing, such as photo-masking photolithography, chemical development, or heat treatment; 
e. wherein the coded color pattern is exposed to NIR light having the corresponding excitation power density to decode the coded color pattern for revealing the security pattern, wherein the coded color pattern depends on the excitation power density, and the overlap of two or three of the primary colors, whereby the coded color pattern can only be produced using the excitation power density corresponding specifically to the coded color pattern of the one or more color compositions; and 
f. wherein the coded color pattern is viewed from the security pattern.
Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01. The solution of 1 wt% (Tm3+, Yb3+) nanocrystals in 99% toluene taught by Capobianco [0116] is substantially identical to the ink of 2 wt% (Tm3+, Yb3+) 90% toluene ink [0057] disclosed in the instant specification.  Therefore, the claimed “wherein the coded color pattern depends on the excitation power density” is presumed inherent for the ink of Capobianco as modified.
Capobianco does not meet the claimed Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).
Capobianco as modified above does not explicitly teach a secondary color, wherein the secondary colors are produced by controlling overlap of two or three of the primary colors.
Bourke teaches a secondary color wherein the secondary colors are produced by controlling overlap of two or three of the primary colors. (Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the ink of Bourke would exhibit a secondary color.) 


Capobianco does not teach and c. a material coating the coded color pattern to block one or more spectrums of light while passing NIR light.
Nilsen teaches c.  coating the color coded pattern with a material to block one or more spectrums of light while passing NIR light. ([0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the light blocking coating of Nilsen to the security printing method of Capobianco as modified because in some security situations it is desirable to have the message hidden or disguised to visible light (see Nielsen [0002]). Examiner notes that the security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and therefore it would have been obvious to one of ordinary skill at the time of the invention to use a coating that blocks visible light while allowing infrared light to pass.


Regarding claim 16, Capobianco as modified meets the claimed wherein UV and visible light is blocked with the coating material. (Nielson teaches [0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)

Regarding claim 17, Capobianco as modified meets the claimed, further comprising a charge-coupled device for capturing the security pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 18, Capobianco as modified meets the claimed, further comprising an electronic device containing the charge-coupled device to decode and interpret the security pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 19, Capobianco as modified meets the claimed, wherein the security pattern is direct written on the substrate. (Weismann [0054] “inkjet printing”)

(Capobianco teaches excitation with 980 nm light, see [0052].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744